--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.11
 
Convertible Promissory Note Rider Agreement


THIS RIDER AGREEMENT (the "Agreement") is made effective as of the 6th day of
February, 20 I 3, between Magna Group, LLC, (the "Investor") and China Direct
Investments, Inc. (the "Debtholder");


WHEREAS, the Investor and Debtholder (the "parties") entered into an "Assignment
Agreement", dated February 6th, 2013, in the amount of $50,952.50;


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each of the parties hereto, the parties hereto agree as follows:


 
1.
Right of First Refusal:



 
a.
The Investor will have a "Right of First Refusal" on the purchase of the
following Promissory Notes owed to the Debtholder as long as the Agreement is
still in place. Should the Investor not purchase the Debt on or before the
scheduled Purchase date, the Investor will not have this right and the entire
Agreement will be immediately terminated.

 
    The Right of First Refusal will works as follows: Should the Debtholder
contemplate the sale of any of the Notes listed in the schedule below, the
Investor will have a 72 hour Right of First Refusal to purchase said Notes.
 
    The Debtholder will provide the Investor with a term sheet outlining the
general terms under which it may sell these Notes. Upon receipt, the Investor
will have 72 hours to match the offer.   


Issuance Date:                                Issuing
Company:                                $40,000.00
7/23/2010                          China Logistics Group, Inc.
Issuance Date:                                Issuing
Company:                                $30,000.00
8/1/2010                            China Logistics Group, Inc.
Issuance Date:                                Issuing
Company:                                $3,500.00
8/25/2010                          China Logistics Group, Inc.
Issuance Date:                                Issuing
Company:                                $32,000.00
9/28/2010                          China Logistics Group, Inc.
Issuance Date:                                Issuing
Company:                                $20,000.00
1/13/2011                          China Logistics Group, Inc.
Issuance Date:                                Issuing
Company:                                $22,500.00
2/16/2011                          China Logistics Group, Inc.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.


Investor:


Magna Group LLC


/s/ Joshua Sason, CEO




Company:
China Direct Investments, Inc.


/s/ James Wang, CEO & Chairman
 